DETAILED ACTION
Status of the Claims
	This office action is submitted in response to the amendment filed on 7/8/22.
	Examiner notes Applicant’s foreign priority date of 8/27/19.
	Examiner further notes the identification of novel material for claims 7, 9, and 11 in the previous office action.	
Claims 1-17 have been amended.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Independent claims 1 and 13 describe a method comprising: calculating a viewable area in front of a billboard, determining where pedestrians are able to travel through the viewable area, specifying an area that is outside the viewable pedestrian traffic area, collecting fluid population data (direction and speed of pedestrians), and calculating the number of people who are able to see the billboard based on the collected data.  As such, the invention is directed to the abstract idea of measuring the number of people who come into contact with a sign based on their presence in a particular area for the purpose of presenting ads, which, pursuant to the 2019 Eligibility Guidance, is aptly categorized as a method of organizing human activity.  Therefore, under Step 2A, Prong One, the claims recite a judicial exception. 
Next, the aforementioned claims recite additional elements including a “memory” for storing executable instructions, a “processor” for executing the method, an “advertising medium” for presenting ads to nearby users; and a “GPS” for collecting population movement data.  These limitations are recited at a high level of generality, and appear to be nothing more than generic computer components. Claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984.  
 Furthermore, looking at the elements individually and in combination, under Step 2A, Prong Two, the claims as a whole do not integrate the judicial exception into a practical application because they fail to: improve the functioning of a computer or a technical field, apply the judicial exception in the treatment or prophylaxis of a disease, apply the judicial exception with a particular machine, effect a transformation or reduction of a particular article to a different state or thing, or apply the judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.  Rather, the claims merely use a computer as a tool to perform the abstract idea(s), and/or add insignificant extra-solution activity to the judicial exception, and/or generally link the use of the judicial exception to a particular technological environment (e.g. a digital billboard). 
Next, under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as an ordered combination, do not amount to significantly more than the abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  Simply put, as noted above, there is no indication that the combination of elements improves the functioning of a computer (or any other technology), and their collective functions merely provide conventional computer implementation.  
Thus, taken alone and in combination, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea), and are ineligible under 35 USC 101.
Claims 2-12 and 14-17 are dependent on the aforementioned independent claims, and include all the limitations contained therein. These claims do not recite any additional technical elements, and simply disclose additional limitations that further limit the abstract idea with details regarding the determination.  Thus, the dependent claims merely provide additional non-structural (and predominantly non-functional) details that fail to meaningfully limit the claims or the abstract idea(s).  
Therefore, claims 1-17 are not drawn to eligible subject matter, as they are directed to an abstract idea without significantly more.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, and 12-17 are rejected under 35 USC 103 as being unpatentable over Pokorny (20130339140) in view of Malik (20130342438), and in further view of Kaiser (20190108753).
Claims 1, 3-4, 13, and 15-16:  Pokorny discloses a method and apparatus comprising:
Calculating a visual recognition ground range of said advertising medium based on a position of said advertising medium, a height above the ground of said advertising medium and a direction of an advertising surface of said advertising medium (Fig. 1; Paragraphs 25 and 43); extracting a plurality of sections in an area allowed persons to pass through, from a plurality of sections contained in the visual recognition ground range calculated (Figs. 4-5; Paragraph 49); and specifying an area that contains the remaining sections except at least one section that is impossible to visually recognize said advertising medium and excluded from the plurality of sections extracted (Figs. 4-5; Paragraph 49). 
Pokorny further discloses a method for determining an exposure of the billboard to users (Paragraphs 18, 23, 28, 39, and 50), but fails to explicitly disclose a method for calculating the number of persons contacted with said advertising medium by obtaining fluid population data of persons moving toward said advertising medium in the area specified by said area specifying means.
Malik, however, discloses a method for counting the number of people who come into contact with the billboard based on their movement relative to it.  (Fig. 3; Paragraphs 10 and 18).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine this feature of Malik with those of Pokorny.  One would have been motivated to do this in order to determine the potential effectiveness of an ad campaign on public billboards.
Finally, neither Pokorny nor Malik disclose a method for collecting fluid population data from a GPS, the data including the speed and direction of the pedestrians.
Kaiser, however, uses the GPS functionality of a user’s device to detect the rate and direction of travel.  (Paragraphs 29-30).
Therefore, it would have been obvious to combine this feature of Kaiser with those of Pokorny and Malik.  One would have been motivated to do this in order to determine the likelihood of people entering or exiting the viewable area in real time. 
Claims 2 and 14:  Pokorny discloses a method wherein said step of specifying an area comprises a step of specifying at least one mesh that contains the remaining sections except for the at least one section that is impossible to visually recognize said advertising medium and excluded from the plurality of sections extracted.  (Figs. 4-8).
Pokorny/Malik fails to explicitly disclose a method for using GPS information to determine data from a mesh.
Kaiser, however, discloses a method for accessing fluid populating data from a GPS on devices using a mesh.  (Paragraph 41).
The rationale for combining Kaiser with Pokorny/Malik is articulated above and reincorporated herein.
Claims 5 and 17:  The Pokorny/Malik combination discloses those limitations cited above.
Pokorny further discloses a method wherein ad exposure determination comprises a step of obtaining fluid population data of persons moving toward a plurality of orientations that are defined based on a direction of said advertising surface of said advertising medium.  (Paragraphs 26, 44, and 49).
The Pokorny/Malik combination fails to disclose a method for accessing fluid population data from GPS information on devices including the moving direction that includes a particular direction.
Kaiser, however, discloses a method for accessing fluid population data from GPS information on devices including the moving direction that includes a particular direction.  (Paragraphs 29-30)
	Claim 6:  Pokorny discloses a method wherein said mesh specifying means comprises means for specifying at least one mesh that contains a center of the remaining section.  (Figs. 4-8).
	Claim 10:  Pokorny discloses a method for extracting, in reference to a map data, sections in an area corresponding to roads within the plurality of sections contained in the visual recognition ground range. (Figs. 1 and 4-8; Paragraphs 35, 48, and 50-51).
	Claim 12:  Pokorny discloses a method wherein each of the sections extracted is a square-shaped grid.  (Figs. 4-8).
	Furthermore, this claims merely presents non-functional descriptive material, which is afforded little to no patentable weight.
	Claim 8 is rejected under 35 USC 103 as being unpatentable over Pokorny/Malik/Kaiser in view of Official Notice.
	The Pokorny/Malik/Kaiser combination discloses those limitations cited above, but fails to explicitly describe a method wherein said visual-recognition range calculation means comprises means for calculating the arc range within an angle range of 45 degrees in the right and left of the center of said advertising surface.
	Official Notice is taken that it is old and well-known in the art for arc ranges to be determined for any preferred angle.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to combine the features of the two inventions since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Response to Arguments
	The previous analysis under 112(f) has been withdrawn in response to Applicant’s amendments.
	Applicant’s arguments regarding the sufficiency of the claims under 35 USC 101, however, are unpersuasive.
	First, Applicant argues that the claims are not directed to an abstract idea.  Examiner disagrees.  The invention monitors human movement with respect to a viewable area near an advertising billboard, collects information about the people, and calculates the number of people in view of the advertising medium using the collected data.  This clearly constitutes a method of organizing human activity that involves collecting human movement and location data, analyzing the data, and providing a calculation result for the number of people in view of a billboard sign based on the data collection and analysis. 
Next, Applicant argues that the claims are integrated into practical application because they “realize an improvement in computer functionality for audience measurement technology.”  To the contrary, Examiner finds that the “improvement” to which the Applicant refers is a business improvement rather than an improvement to a technological or technical field.  Furthermore, Applicant has not provided any evidence that the programming related to their “improvement” would entail anything atypical from conventional programming.  And, as the Federal Circuit clearly stated, “after Alice, there can remain no doubt:  recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible.”  DDR Holdings, LLC v. Hotels.com, 773 F.3d 1245, 1256 (Fed. Cir. 2014). 
Furthermore, there is no indication in the Specification that any technologically novel or inventive hardware is required to perform the method. See Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1263 (Fed. Cir. 2016); see also Enfish, 822 F.3d. at 1336 (focusing on whether the claim is “an improvement to [the] computer functionality itself, not on economic or other tasks for which a computer is used in its ordinary capacity”).  Simply put, “relying on a computer to perform routine tasks more quickly or more accurately is insufficient to render a claim patent eligible.” OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (citing Alice, 134 S. Ct. at 2359); see also Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract idea on a computer [does not] provide a sufficient inventive concept”).  Thus, in sum, “the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.”  Elec. Power Grp., 830 F.3d at 1354.  Simply put, there is no discernible modification to the computer components or the manner in which they operate.  
Next, Applicant points to the holdings in Finjan and Core Wireless as persuasive authority for the invention’s alleged eligibility.  This is unpersuasive because, in those cases, the claims were patent-eligible because they were directed to improvements in the way computers operate. 
In Finjan, for example, the Court determined that the claimed invention constituted an improvement to computer technology because the behavior-based virus scans "can analyze a downloadable's code and determine whether it performs potentially dangerous or unwanted operations—such as renaming or deleting files."  Thus, these scans can detect previously unknown viruses as well as infected code that has been purposely obfuscated or scrambled to avoid traditional virus scan technology.  Moreover, since the security profile is linked to the downloadable, a computer can safely decide whether to access the downloadable by reviewing its security profile.  The Court compared claim 1 favorably to those of Enfish, in that the claim recites a method that "enables a computer security system to do things it could not do before." (Emphasis added).  Therefore, the Court found that the claim was "directed to a non-abstract improvement in computer functionality, rather than the abstract idea of computer security writ large."
When compared with the instant invention, there is nothing in Applicant’s claims that rises to the level of detecting potentially dangerous or unwanted operations, much less that they enable the computer to do something that it could not do before.  Rather, the claims at issue in this case merely describe a method for collecting user data, analyzing the data, and using the data to perform various calculations.
Next, Applicant appears to provide a pointless discussion of Berkheimer with respect to Step 2B.  Examiner did not distinguish any additional functional elements, much less any that were determined to be well-understood, routine, or conventional.  As such, a Berkheimer analysis is not required.
For at least these reasons, the rejection under 35 USC 101 is sustained.
Applicant’s additional arguments are drawn to the amended language, which is rendered moot in view of the new grounds of rejection (necessitated by the amendments).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BUSCH whose telephone number is (571)270-7953. The examiner can normally be reached M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER C BUSCH/Examiner, Art Unit 3681                                                                                                                                                                                                        

/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681